Citation Nr: 1423089	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to increases in the ratings for postoperative residuals of prostate cancer, currently assigned "staged ratings of 10 percent prior to July 7, 2011, 40 percent from July 7., 2011 to January 17, 2012, and 20 percent from January 17, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to January 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss and for postoperative prostate cancer with residual scar, each rated 0 percent, effective April 11, 2007 (date of claim).  In May 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In July 2011 the Board remanded these matters for additional development.  A March 2012 rating decision increased the ratings for postoperative prostate cancer to 10 percent effective April 11, 2007, 40 percent effective July 7, 2011, and 20 percent effective January 17, 2012 (that issue is characterized to reflect that "staged" ratings have been assigned, and that all "stages" remain on appeal).


FINDINGS OF FACT

1.  It is not shown that at any time since the award of service connection for bilateral hearing loss the Veteran has had hearing acuity worse than Level II in either ear.  

2.  The record does not show that prior to May 3, 2011 the Veteran's postoperative prostate cancer was manifested by urinary frequency with daytime voiding interval between 1 and 2 hours (or less), awakening to void 3 to 4 times (or more) per night; or urine leakage requiring the wearing of absorbent materials.

3.  From May 3, 2011 to January 17, 2012 the Veteran's postoperative prostate cancer is shown to have been manifested by urine leakage requiring wearing of absorbent materials that required changing 2 to 4 (but not more) times per day.  

4.  From January 17, 2012 the Veteran's postoperative prostate cancer is not shown to have been manifested by urine leakage requiring use of absorbent materials that have required changing 2 or more times per day, daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night.  


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85 Diagnostic Code (Code) 6100, 4.86 (2013).

2.  The veteran's postoperative prostate cancer warrants staged ratings of 10 percent (but no higher) prior to May 3, 2011; 40 percent (but no higher) from [the earlier effective date of May 3, 2011  to January 17, 2012; and 20 percent (but not higher) from January 17, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.115a, Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection for bilateral hearing loss and postoperative residuals of prostate cancer and assigned disability ratings and an effective date for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2009 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings and readjudicated the matters.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in November 2007 and January 2012.  The January 2012 examination reports are substantially compliant with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiners obtained a history from the Veteran and the examinations included all findings necessary for a proper adjudication of these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  No further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that a RO official or Veterans Law Judge who conducts a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the May 2011 hearing the Veteran alleged worsening of his hearing loss post-operative prostate cancer since he was last examined by VA.  The undersigned advised him that contemporaneous examinations would ascertain the extent of any worsening.  




Legal Criteria, Factual Background and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Hearing Loss

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz ) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear. 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

On August 2007 private audiometry, puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
35
60
65
46
LEFT
20
50
65
70
51

The record included  only a the graphic representation of the audiogram above; conversion to numeric values was not provided.  As the audiometry was conveyed in a straightforward graph, the Board determined that, as the finder of fact, it could interpret the chart to determine the numeric values of the puretone thresholds for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board is empowered to make such factual findings in the first instance).  

Unaided speech discrimination scores was 96 percent in the right ear and 100 percent in the left.  Assuming [for purposes of this analysis only] that the speech discrimination testing was (as required) conducted in a controlled setting using a Maryland CNC word list, under Table VI, such hearing acuity constitutes Level I hearing in each ear, and under 38 C.F.R. § 4.85, Table VII warrants a 0 percent rating under Code 6100.  The August 2007 private audiometry does not reflect an exceptional pattern of hearing so as to warrant rating under the alternate criteria in Table VIA.

On November 2007 VA examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
40
60
65
46
LEFT
20
55
70
70
54

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  Under Table VI, such hearing acuity constitutes Level I hearing in each ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100.  The November 2007 VA audiometry does not reflect an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.

At the May 2011 videoconference hearing, the Veteran testified that he had difficulty hearing everyday sounds as well as personal conversations.  He also indicated that hearing aids had been recommended for his use, and although he was not yet using them, he would be looking into getting hearing aids from VA.  

On January 2012 VA audiological evaluation, puretone thresholds were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
45
60
75
75
64
LEFT
40
80
85
90
74

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left.  Under Table VI, such hearing acuity constitutes Level II hearing in each ear.  Under 38 C.F.R. § 4.85 , Table VII, such hearing acuity warrants a 0 percent rating under Code 6100.  The January 2012 VA audiometry does not reflect an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.

In his February 2008 notice of disagreement, the Veteran disagreed with the rating assigned for his bilateral hearing loss, indicating that he has a very difficult time hearing and making out words when people speak; and has to turn the volume up on all electronic devices to hear them.  The Board accepts at face value (i.e., as credible) his statements regarding impairment related to his hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry (which determines levels of hearing acuity remaining), and which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held in pertinent part, in essence, that for a VA audiological evaluation to be adequate, in addition to reporting objective test results the audiologist must describe the impairment of function caused by a hearing loss disability (for the purpose of potential application of 38 C.F.R. § 3.321(b)).  Here, the January 2012  VA examiner commented on the impact of the Veteran's hearing loss on his daily life and occupational and social functioning, noting that the hearing loss would not be expected to prohibit effective communication during normal conversations, but would have a negative impact on speech discrimination with background noise, hearing birds, and listening to radio communication at a normal volume.  His speech recognition remained excellent when amplified.  This level of impact on functioning is encompassed by the criteria for the current rating assigned.

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.



Postoperative Prostate Cancer

Prostate cancer is rated under 38 C.F.R. § 4.115b, Code 7528 (for malignant neoplasms of the genitourinary system.  Service connection was sought (and granted effective) a number of years after the surgery.  He did not have follow-up X-ray or chemotherapy or other therapeutic procedures, and has not had recurrence or metastasis), the disability is to be rated on residuals as voiding dysfunction of renal dysfunction, whichever is predominant.  As renal dysfunction is not shown, the rating is based on voiding dysfunction.  [The Board observes that secondary erectile dysfunction is separately compensated by an award of special monthly compensation, and is not at issue herein.]

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  The minimum (20 percent) rating for leakage requires wearing of absorbent materials that must be changed less than 2 times per day.  A 40 percent rating requires wearing of absorbent materials that must be changed 2 to 4 times per day.  A 60 percent rating requires use of an appliance or wearing of absorbent materials that must be changed more than 4 times per day.  38 C.F.R. § 4.115a

Urinary frequency with daytime voiding interval between 2 and 3 hours, or awakening to void 2 times per night, warrants a 10 percent rating.  A 20 percent rating is warranted for urinary frequency with daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  A 40 percent rating is warranted for urinary frequency with daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night. 38 C.F.R. § 4.115a.

A 0 percent rating is assigned for obstructed voiding where there is obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating is appropriate where there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where urinary retention requires intermittent or continuous catheterization.  38 C.F.R. § 4.115a. 

On November 2007 VA examination, the Veteran reported a having a robotic prostatectomy via laparoscopic surgery in 2004.  He was not on any medications at the time of the examination.  He reported occasional (once a week) stress urinary leakage.  He did not use any pads or diapers.  He was able to detect an urge to urinate, but found it difficult to hold his urine.  On physical examination, he had a 4 centimeter scar in the right lower quadrant which was flat, well-healed, non-tender, non-adhering and barely visible.  Laboratory data revealed PSA less than .04 nanograms per ml.  The diagnosis was prostate cancer, status post prostatectomy, manifested by (a) residual scar; (b) urinary stress incontinence; and (c) impotence.  It was noted that the Veteran was self-employed, performed odds and ends jobs, and operated a tractor.  He had retired from the United States Postal Service in 2003.  He had not missed any significant work due to prostate cancer and it did not interfere with his work.  

In his February 2008 notice of disagreement, the Veteran asserted that he met the criteria for next higher rating for prostate cancer residuals as he got up at least twice a night to urinate.  He stated that he was not require wearing of absorbent pads, but urinated involuntarily after he thought he was finished.  He also reported hesitancy, slow or weak urine stream and decreased force of stream.  

At the May 3, 2011 videoconference hearing, the Veteran testified that has urinary frequency with a daytime interval of approximately 1 to 2 hours, and gets up at least 3 times a night to void.  He also reported he wears which he changes approximately 3 to 4 times a day.  

In a July 2011 letter Dr. Rhodes noted that the Veteran was 55 years old when he underwent a radical prostatectomy in January 2004 and had developed an overactive bladder, which was typical for his age and had caused urinary incontinence associated with his past surgical procedures.  He had to change pads 3 times daily.

On January 2012 VA examination, the Veteran reported that approximately 2 to 3 years ago he began to notice unexpected post-voiding intermittent incontinence.  On occasion after emptying his bladder, which he thought was completely emptied, he would leak enough urine to soak through his upper trousers; this might occur once a day or less and seemed random.  He used up to 3 pads per day and had prescribed medication to improved continence.  He wore a pad or liner in his underwear when he left home to avoid random episodes of wetting his clothes in social settings.  He did not use a pad at home, did not use one at night, and did not have enuresis.  He currently used one liner a day, which sometimes remained dry and sometimes was wet.  He saw his private doctor on a 6 to 12-month basis.  His PSAs had remained in low to undetectable levels.  He had minimal stress urinary incontinence, a minimal dribble with unexpected sneezing, but otherwise no stress urinary incontinence when lifting up to 70 pounds with his gym work or with coughing, or other straining activities.  He had no hesitancy or urgency, and there was a normal stream without spray.  He had not needed internal or external catheters or any other drainage procedures.  He had no history of urinary tract infections since his prostatectomy.  

The examiner noted that the Veteran had a voiding dysfunction (post prostatectomy bladder dysfunction).  His voiding dysfunction caused urine leakage and required absorbent material which must be changed less than 2 times per day.  He did not use an appliance.  His voiding dysfunction caused increased urinary frequency in that he had daytime voiding intervals between 2 and 3 hours; and he awoke twice during the night to void.  His voiding dysfunction did not cause signs or symptoms of obstructed voiding.  He had scars, but none were painful or unstable, or covered a total area (of all related scars) greater than 39 square cm or 6 square inches.  He wore a liner inside his underwear to the examination, and both the liner and underwear were dry and unspotted.  With cough and Valsalva no spontaneous dribbling was noted.  The diagnosis was postoperative prostate cancer.  The prostate cancer did not impact his ability to work.  He had worked with the United States Postal Service until he retired in 2003 under expected normal retirement qualifications.  Since that time he has lived and worked on a 5-acre farm and has done part-time volunteer work for a supply store.

At the outset, the Board observes that the manifestations of criteria for rating this disability are essentially of a type established based on reports of lay observations (by the person experiencing them), e.g., voiding frequency, frequency of absorbent materials changes.  The Veteran is considered credible, and his subjective reports are accepted at face value. 

 Prior to May 3, 2011 (the date of the videoconference hearing before the undersigned) there was no evidence in the record (i.e., no self-report by the Veteran) of daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night or urine leakage requiring the wearing of absorbent materials.  Therefore, symptoms warranting the higher rating (20 percent) rating were not shown.  The Veteran had noted (in his February 2008 notice of disagreement) that he has hesitancy, slow or weak stream and a decreased force of stream; such symptoms approximated the criteria for a 10 percent rating (as assigned) based on obstructed voiding.  See 38 C.F.R. § 4.115a.  The evidence does not show the Veteran had urinary retention requiring intermittent or continuous catheterization so as to warrant a rating higher than 10 percent for obstructed voiding.  

At the May 3, 2011 hearing before the undersigned the Veteran (for the first time in the record) reported use of absorbent materials which needed to be changed 3 to 4 times a day), warranting a 40 percent rating from [the earlier effective date] of May 3, 2011 (based on urinary leakage).  Use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (which would warrant the next higher (60 percent) rating was not shown or alleged.  

Based on January 17, 2012 VA examination findings, the Veteran's voiding dysfunction had improved, and the RO assigned a 20 percent rating from the date of that examination.  On that examination it was noted that the Veteran had urinary leakage requiring use of absorbent material which must be changed less than 2 times per day.  He did not use an appliance.  His daytime voiding interval was between 2 and 3 hours; and he awoke twice a night to void.  He did not have signs or symptoms of obstructed voiding.  He wore an underwear liner to the examination, and both the liner and underwear were dry and unspotted.  By his own report to the examiner, the Veteran's postoperative prostate cancer is not shown have had manifestations warranting a scheduler rating in excess of 20 percent.  Accordingly, from January 17, 2012 a rating in excess of 20 percent is not warranted.

The Board notes that the Veteran's prostatectomy left residual scarring, but such is not show to be painful or unstable.  On November 2007 VA examination the scar was flat, well-healed, non-tender, non-adhering and barely visible, or to produce additional separate impairment of function, and therefore does not warrant a separate compensable rating.  

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  In determining whether referral for extraschedular consideration is indicated, the Board must compare the symptoms and impairment of the disability with those in the schedular criteria.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the symptoms (and associated impairment) of the Veteran's bilateral hearing loss and postoperative prostate cancer are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate.  Therefore, referral for extraschedular consideration is not warranted. 

There is no evidence (or allegation) that the Veteran's bilateral hearing loss and postoperative residuals of prostate cancer rendered him unemployable; by his own account, he worked with the United States Postal Service until he retired in 2003 based on longevity, and since then has lived and worked on a 5-acre farm (and has done part-time volunteer work for a supply store).  The matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for postoperative prostate cancer prior to May 3, 2011 is denied.  A 40 percent rating for postoperative  prostate cancer is granted from the earlier effective date of May 3, 2011, subject to the regulations governing payment of monetary awards.  Ratings for postoperative prostate cancer in excess of 40 percent from May 3, 2011, and in excess of 20 percent from January 17, 2012 are denied.


____________________________________________
George Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


